Title: James Madison to John H. Lee, 1 January 1831
From: Madison, James
To: Lee, John H.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Jany. 1. 1831
                            
                        
                        
                        Your favor of Novr. 12. was duly recd. and has laid Mrs. Willis and myself under still further obligations for
                            your continued attentions to the troublesome business you have kindly undertaken on our behalf. The inclosed letter
                            expresses Mrs Willis’, concurrence in the expediency of compromizing the dispute with Mrs. Tapscott & Mrs Bell on
                            the condition stated in your letters, and I very readily do the same; the more so as it will relieve both of us from the task
                            if requested of shewing our titles to the land sold by us. On my part this might be difficult; and could only be circumstantially done
                            as the fact of my joint ownership; tho’ never doubted, does not appear among the papers of my brother’s, who managed all our
                            common interests, with a mutual understanding of the most intimate kind. As Mrs. Willis however is & always has
                            been perfectly satisfied of the fact; as the sole heir to my brother, would have the compleat title if there were any
                            defects in mine; and is ready to execute a conveyance, in any form necessary for the security of the parties. It is not
                            perceived that they, for any purpose, avail themselves of the plea advanced in the case.
                        Mrs. Willis besides acceding to the proposed compromize, leaves it discretional with you moreover to make any
                            arrangement whatever, that will finally adjust the business, and in this I also cordially join her, being equally anxious,
                            to see an end of it on your acct. as well as ours.
                        This acknowledgt. of your letter which had not a quick conveyance has been somewhat delayed by casual
                            circumstances. I hope it will arrive in time for an answer favouring us with such remarks as will guide any remaining
                            forms required on our part, and for a transmission of them before the Apl. term of the Court I beg you to be assured Sir of
                             my cordial esteem & best wishes 
                        
                        
                            
                                J. M.
                            
                        
                    